993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Gene ROGERS, Petitioner-Appellant,v.Ronald JONES, Respondent-Appellee.
No. 93-6229.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-18-HC-F)
Charles Gene Rogers, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles Gene Rogers appeals from the district court's order that dismissed his 28 U.S.C. § 2254 complaint and denied his motion to reconsider.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 Rogers's appeal is timely under  Smith v. Barry, 60 U.S.L.W. 4065 (U.S. Jan. 4, 1992)


2
 We note that Rogers's claims were properly dismissed as either successive or abusive.   See Miller v. Bordenkircher, 764 F.2d 245 (4th Cir. 1985)